Citation Nr: 0829591	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  04-17 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for residuals of a compression fracture of the thoracic 
spine, T-12.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to 
September 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision rendered by 
the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In December 2006, the Board remanded the veteran's appeal to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C., for additional development.


FINDING OF FACT

The veteran's compression fracture of the thoracic spine, T-
12, is characterized by the functional equivalent of moderate 
limitation of motion of the dorsal spine and demonstrable 
deformity of a vertebral body of the thoracic spine.


CONCLUSION OF LAW

The criteria for a 20 percent rating for residuals of a 
compression fracture of the thoracic spine, T-12, have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes (DC's) 5285, 5291 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The veteran's claim was received after the enactment of the 
VCAA.  Although the veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.

A letter dated in May 2003 told the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claim.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  The 
veteran was told that, in order to substantiate a claim for 
an increased rating, the evidence needed to show that his 
disability had worsened.

A March 2007 letter indicated that, in determining a 
disability rating, the RO considered evidence regarding 
nature and symptoms of the condition, severity and duration 
of the symptoms, and the impact of the condition and symptoms 
on employment.  The evidence that might support a claim for 
an increased rating was listed.  The veteran was told that 
ratings were assigned with regard to severity from 0 percent 
to 100 percent, depending on the specific disability.  The 
statement of the case dated in March 2004 provided the 
veteran with the rating criteria used to determine his 
disability evaluation.  This shows he had actual knowledge of 
the criteria.  His claim was subsequently readjudicated in 
September 2007.  Therefore, the veteran has been provided 
with all necessary notice regarding his claim for an 
increased evaluation.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).

While the VCAA notice in this case was not provided prior to 
the initial adjudication, the notice was provided and 
subsequently readjudicated by the RO in the supplemental 
statement of the case dated in September 2007, which was 
prior to the transfer and recertification of the case to the 
Board.  The Board finds that the content of the notice 
provided to the veteran fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding 
VA's duty to notify.  The veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has met the VCAA's duty to 
assist.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.

The veteran has contended that he should be permitted to 
testify at a hearing.  He requested such a hearing in March 
2005.  The veteran currently is incarcerated.  He indicated 
in March 2005 that his prison was equipped with 
videoconference technology that could be used to conduct a 
hearing.  In a written statement received in April 2008, the 
veteran also contended that the RO should make arrangements 
for him to attend the hearing, as it did when the veteran was 
examined at the VA medical center.

The veteran is incarcerated for a felony conviction.  In a 
January 2007 letter to the veteran, the RO advised him of his 
hearing options.  He was advised that there were no 
provisions to hold his hearing with the Board at any location 
other than the RO.  The veteran also was advised that it was 
his responsibility to attend this hearing.

Hearings are conducted by a Member or Members of the Board of 
Veterans' Appeals (now known as Veterans Law Judges) during 
prescheduled visits to Department of Veterans Affairs 
facilities having adequate physical resources and personnel 
for the support of such hearings.  38 C.F.R. § 20.704(a) 
(2007).  A hearing on appeal before the Board of Veterans' 
Appeals may be held in one of the following places at the 
option of the appellant: (a) in Washington, DC; or (b) at a 
Department of Veterans Affairs facility having adequate 
physical resources and personnel for the support of such 
hearings.  38 C.F.R. § 20.705 (2007).  The regulations 
pertaining to hearings make no provision for conducting video 
hearings from prison facilities.  When suitable facilities 
and equipment are available, an appellant may be scheduled 
for an electronic hearing.  Any such hearing will be in lieu 
of a hearing held by personally appearing before a Member or 
panel of Members of the Board and shall be conducted in the 
same manner as, and considered the equivalent of, such a 
hearing.  38 U.S.C. 7102, 7105(a), 7107) (West 2002); 38 
C.F.R. § 20.700 (2007).

The veteran was unable to attend his scheduled hearing.  The 
duty to assist incarcerated veterans requires VA to tailor 
its assistance to meet the peculiar circumstances of 
confinement; as such individuals are entitled to the same 
care and consideration given their fellow veterans.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); however, the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
has held that VA is not authorized by statute or regulation 
to subpoena the warden of a correctional facility and direct 
the release of the veteran from that facility.  See Bolton v. 
Brown, 8 Vet. App. 185, 191 (1995).

Because the veteran is not in a position to attend either a 
travel board hearing or an electronic hearing at a VA 
facility due to his continuing incarceration, a hearing 
cannot be arranged.  Therefore, the Board concludes that VA 
has fulfilled the VCAA's duty to assist.  For the foregoing 
reasons, it is not prejudicial to the veteran for the Board 
to decide this appeal.


Analysis

The veteran contends that his service-connected residuals of 
a compression fracture of the thoracic spine, T-12, are more 
disabling than currently evaluated.

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2007).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2007).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).

The veteran's residuals of a compression fracture of the 
thoracic spine, T-12, are rated 10 percent disabling.

The current rating contemplates periarticular pathology 
productive of painful motion.  38 C.F.R. § 4.59 (2007).  It 
also is consistent with moderate and severe limitation of 
motion of the dorsal spine or flexion limited to greater than 
60 degrees or the combined range of motion reduced to greater 
than 120 degrees.  In order to warrant a higher evaluation 
for limitation of motion, the evidence must approximate the 
functional equivalent of 60 degrees or less or the combined 
range of motion to 120 degrees or less.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The Board notes that during the pendency of this claim, the 
criteria for rating disabilities of the spine were revised 
effective September 26, 2003.  See 68 Fed. Reg. 51454 (Aug. 
27, 2003).

In VAOPGCPREC 3-2000 (April 2003), VA's General Counsel held 
that when a provision of the VA rating schedule is amended 
while a claim for an increased rating under that provision is 
pending, a determination as to whether the intervening change 
is more favorable to the veteran should be made.  If the 
amendment is more favorable, that provision should be applied 
to rate the disability for periods from and after the 
effective date of the regulatory change; and the prior 
regulation should be applied to rate the veteran's disability 
for periods preceding the effective date of the regulatory 
change.  The effective date of a liberalizing law or VA issue 
is no earlier than the effective date of the change.  38 
U.S.C.A. § 5110 (West 2002 & Supp. 2007).

DC 5285 (effective prior to September 26, 2003) provided 
ratings for residuals of fracture of vertebra.  DC 5285 
provided that, in cases where residuals of vertebral fracture 
did not involve the spinal cord or require a neck brace, such 
residual disability was to be rated in accordance with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of vertebral body.  A Note to 
DC 5285 provided that, both under ankylosis and limited 
motion, ratings should not be assigned for more than one 
segment by reason of involvement of only the first or last 
vertebrae of an adjacent segment.  See 38 C.F.R. § 4.71a, 
DC 5825 (effective prior to September 26, 2003).

DC 5291 (effective prior to September 26, 2003) provided 
ratings based on limitation of motion of the dorsal spine.  
Slight limitation of motion of the dorsal spine was rated 
noncompensably (0 percent) disabling; moderate limitation of 
motion of the dorsal spine was rated 10 percent disabling; 
and severe limitation of motion of the dorsal spine was rated 
10 percent disabling.  See 38 C.F.R. § 4.71a, 
DC 5291(effective prior to September 26, 2003).

DC 5295 (effective prior to September 26, 2003) provided 
ratings for lumbosacral strain.  Lumbosacral strain with 
characteristic pain on motion was rated 10 percent disabling.  
Lumbosacral strain with muscle spasm on extreme forward 
bending, unilateral loss of lateral spine motion in the 
standing position, was rated 20 percent disabling.  Severe 
lumbosacral strain with listing of whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, was rated 40 percent 
disabling.  See 38 C.F.R. § 4.71a, DC 5295 (effective prior 
to September 26, 2003)

Subsequent to September 2003, disabilities of the spine are 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine (for DC's 5235 to 5243, unless DC 5243 
is evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes).  Ratings under 
the General Rating Formula for Diseases and Injuries of the 
Spine are made with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent rating for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent rating is assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees or the combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

A January 2003 x-ray, taken at the veteran's prison, 
indicates there was thoracic rotoscoliosis.  There was right 
lateral wedging of the bodies of T3 and T4.  There was very 
mild anterior wedging of what appeared to be the body of T11.  
This was consistent with a mild compression fracture.  There 
were associated osteophytes suggesting this was not recent.  
There was no additional abnormality.

A June 2003 prison medical record shows the veteran 
complained of low back pain, with a history of a compression 
fracture.  On examination, his gait was within normal limits.  
He had full range of motion.  The diagnosis was chronic low 
back pain with an old compression fracture and scoliosis of 
the thoracic spine.

In January 2004, the veteran underwent VA examination.  
Service records indicate the veteran was treated for an acute 
compression fracture of the thoracic spine.  There was noted 
to be rotoscoliosis on x-ray examination with evidence of 
wedging at T3 and T4, which was felt to be congenital.  
Current symptoms consisted of constant dull ache with 
increased pain with prolonged standing, walking, bending, and 
lifting.  He complained of pain occasionally radiating to the 
knees.  With regard to additional limitation of motion or 
functional impairment during flare-ups, the examiner 
indicated there was none.  The veteran had no complaints 
regarding functional impairment of his spine disability.  
Range of motion testing revealed mild evidence of discomfort 
with no loss of mobility.  There was no evidence of loss of 
normal curvature of the neck or back.  There was no evidence 
of limb dysfunction, atrophy, or fasciculation.  Range of 
motion of the back was flexion to 80 degrees, extension to 30 
degrees, left and right lateral flexion to 30 degrees, and 
left and right rotation to 45 degrees.  There was evidence of 
mild discomfort on flexion between 60 and 80 degrees.  The 
examiner opined there was no additional limitation due to 
pain, fatigue, weakness, or lack of endurance following 
repetitive movement.  There was no spasm, weakness, or 
guarding.  The gait was normal.  There was a normal appearing 
spinal contour.  The veteran was also given a neurological 
examination, and there was no evidence of sensory or motor 
impairment.  X-rays of the lumbosacral spine revealed minimal 
degenerative changes of vertebra and normal intervertebral 
spaces, pedicles, and bilateral sacroiliac joints.  The 
thoracic spine showed a moderate degree of anterior wedging 
deformity of T11 rotoscoliosis of the upper thoracic spine 
convex to the left, at the level of T3 and T4.  There were 
normal intervertebral spaces and pedicles were within normal 
limits.  The diagnoses were chronic thoraco-lumbar strain, 
old T11 compression fracture, rotoscoliosis of the thoracic 
spine with congenital wedging of T3 and T4, and degenerative 
joint disease of the thoracic and lumbosacral spine.

In June 2007, the veteran underwent VA examination.  He 
complained of daily pain.  He reported no acute flare-ups of 
his back pain in the previous twelve months that were 
incapacitating.  He stated that he wore a back brace 
intermittently in the past.  The veteran was able to perform 
his usual activities of daily living without assistance.  On 
examination, the veteran had normal posture and gait.  
Flexion was to 80 degrees with mild discomfort, extension was 
to 25 degrees with mild discomfort, lateral flexion was to 30 
degrees bilaterally, and rotation was to 30 degrees 
bilaterally.  No additional limitation was noted with three 
repetitions of movement.  The veteran had objective evidence 
of painful motion without spasm, weakness, or tenderness.  
Neurological examination was normal.  X-ray of the thoracic 
spine showed moderate anterior wedging deformity of T11.  The 
diagnoses were compression fracture of T11, remote; and 
lumbosacral strain with residuals.

The Board finds that the preponderance of the evidence 
supports assigning a 20 percent rating to the veteran's 
service-connected residuals of a compression fracture of the 
thoracic spine, T-12, under the former rating criteria for 
spine disabilities.  Under DC 5285, prior to September 26, 
2003, because the veteran does not require the use of a neck 
brace, he is rated based on limited motion, adding 10 percent 
for demonstrable deformity of vertebral body.  DC 5291 
provided the ratings for limitation of motion of the dorsal 
spine prior to September 26, 2003.  The January 2004 VA 
examination shows the veteran could forward flex to 
80 degrees although pain began at 60 degrees.  Therefore, the 
Board finds that the veteran's functional limitation is to 60 
degrees of flexion.  See DeLuca v. Brown, 8 Vet. App. at 202.  
Furthermore, the Board determines that forward flexion 
limited to 60 degrees is characteristic of moderate 
limitation of motion of the dorsal spine.  Therefore, the 
veteran is entitled to a 10 percent rating under DC 5291.  In 
addition, the evidence shows the veteran has anterior wedging 
deformity of T11.  This was shown in the January 2003 prison 
medical record and on x-ray examination in January 2004 and 
June 2007.  As such, the veteran is entitled to a 10 percent 
rating to be added to the 10 percent rating for limited 
motion.  While the veteran also had a deformity of T3 and T4, 
these are part of the same spinal segment.  Therefore, he is 
entitled to only one added 10 percent rating.  In addition, 
10 percent is the maximum rating allowed under DC 5291.  
Thus, a higher 20 percent rating is warranted for the 
veteran's service-connected residuals of a compression 
fracture of the thoracic spine, T-12, under these criteria.

Under the criteria in effect prior to September 26, 2003, the 
veteran is not entitled to a higher evaluation under DC 5295 
because the evidence shows he has never demonstrated listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion, or abnormal 
mobility on forced motion.  Therefore, a rating in excess of 
20 percent is not warranted under the criteria in effect 
prior to September 26, 2003.

Under the revised criteria, the Board finds that the veteran 
has never demonstrated the functional equivalent of forward 
flexion of the thoracolumbar spine to 30 degrees or less.  
The January 2004 VA examination shows the veteran's spine at 
its most limited.  There, the veteran could forward flex to 
80 degrees, with pain beginning at 60 degrees.  Therefore, 
the veteran's functional limitation is forward flexion 
limited to 60 degrees.  None of the evidence shows the 
veteran was ever limited to the functional equivalent of 30 
degrees of forward flexion.  In addition, the veteran has 
never been shown to have ankylosis of the entire 
thoracolumbar spine.  Therefore, he is not entitled to a 
rating in excess of 20 percent.  The Board also notes that 
the veteran has not been shown to have disc disease.  Thus, 
an evaluation under the criteria associated with 
Intervertebral Disc Syndrome is not warranted.

Although there is evidence that the veteran's residuals of a 
compression fracture of the thoracic spine, T-12, should be 
increased to 20 percent, the evidence of record from the day 
the veteran filed this claim to the present also supports the 
conclusion that he is not entitled to additional increased 
compensation during any other time within the appeal period.  
There is no evidence of any additional disability due to 
functional loss as a result of weakness, fatigability, 
incoordination or pain on motion.  See DeLuca v. Brown, 8 
Vet. App. at 202.


ORDER

Entitlement to a 20 percent rating for residuals of a 
compression fracture of the thoracic spine, T-12, is granted 
subject to the laws and regulations governing the payment of 
VA benefits.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


